The defendant was convicted of voluntary manslaughter. There is no assignment of error as to the general grounds. Able counsel for the defendant states that the evidence is sufficient to sustain a verdict for either murder, manslaughter, or justification. In this we agree. There are three special grounds which assign error on certain excerpts from the charge of the court. If it may be conceded that some *Page 643 
of the verbiage in these excerpts is subject to criticism still they show no reversible error when viewed in the light of the charge as a whole. The charge as a whole is most fair to the defendant. We think it is an able charge as a whole, and instructed the jury painstakingly and clearly and fully on every phase of the law applicable to the case, under the facts. We see no good purpose in setting out the excerpts here, nor the charge of the court. We have given careful consideration to the assignments of error and think them without merit.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                         DECIDED JUNE 29, 1945.